Altman, J.P.,
concurs in part and dissents in part and votes to affirm the order insofar as appealed from with the following memorandum in which Prudenti, J., concurs: While I agree with the majority that Mrs. Hassan was an owner of the vehicle within the meaning of Vehicle and Traffic Law § 128 and that the cross claims asserted against the appellant Hendel Products, Inc., should not be dismissed, I would affirm the Supreme Court’s denial of summary judgment to the appellants.
The Supreme Court properly concluded that Mrs. Hassan can maintain an action against the appellants (see, Griffin v Fun Jung La, 229 AD2d 468). The predecessor statute to Vehicle and Traffic Law § 388 (1), Vehicle and Traffic Law § 59 (formerly Highway Law § 282-e), was enacted to ensure that persons injured in automobile accidents have recourse to a financially-responsible defendant (see, Morris v Snappy Car Rental, 84 NY2d 21, 27). In light of the public policy underlying the statute, its benefits are not limited to injured third parties, but may extend to a passenger in the vehicle (see, Allstate Ins. Co. v Travelers Ins. Co., 49 AD2d 613, mod on other grounds 39 NY2d 784). The fact that Mrs. Hassan was also a statutorily-defined owner does not, in and of itself, preclude her from seeking recovery. The vicarious liability statute, with its reference to a broad definition of “owner” (see, Vehicle and Traffic Law § 388 [3]), was designed to extend liability for the protection of injured parties and it should not be used to limit liability in a case such as this. Under the circumstances, the appellants cannot seek to avoid all liability for Mrs. Hassan’s injuries (see, Griffin v Fun Jung La, supra).